Title: From James Madison to David Meade Randolph, 13 July 1801 (Abstract)
From: Madison, James
To: Randolph, David Meade


13 July 1801, Department of State. Directs Randolph to deposit western Virginia census returns and related documents with Edward Carrington at Richmond. The suggestion in Randolph’s 6 July letter concerning payment for exertions he made “in execution of the Act for taking the Census” deals with a subject handled only by the Treasury Department. Expresses belief that Treasury Department will accommodate Randolph “as far as the nature of the case and the rules of that Department will admit.”
 

   
   RC (DNA: RG 233, Petitions and Memorials, 7th Cong.). 1 p.; in Wagner’s hand, signed and franked by JM; docketed by Randolph.


